Exhibit 10.7
 
SHAREHOLDERS’ VOTING
 
PROXY AGREEMENT
 
BETWEEN
 
SHAREHOLDERS OF HEBEI ZHONGDING REAL ESTATE
DEVELOPMENT CO., LTD.
 
AND
 
SHIJIAZHUANG KIRIN MANAGEMENT CONSULTING CO.,
LTD.
 
NOVEMBER 2010

 
1

--------------------------------------------------------------------------------

 

Shareholders’ Voting Proxy Agreement
 
This Shareholders’ Voting Proxy Agreement (the “Agreement”) is entered into as
of November 22, 2010, between the following parties:
 
Party A: All shareholders as specified in Appendix A
 
and,
 
Party B:
 
Shijiazhuang Kirin Management Consulting Co., Ltd.
 
In this Agreement, Party A and Party B are called collectively as the “Parties,”
and each of them is called as the “Party”. Party A is collectively called the
“Grantors” and respectively called “Each of the Grantors”.
 
WHEREAS:


1
Party B is a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China;
   
2
As of the date of this Agreement, the Grantors are shareholders of Hebei
Zhongding Real Estate Development Co., Ltd.(the “Opco”) and collectively legally
hold all of the shares of Opco;
   
3
Each of the Grantors desires to appoint the persons designated by Party B to
exercise its shareholder’s voting rights at the shareholders’ meeting of Opco
(“Voting Rights”) and Party B is willing to designate such persons.

 
NOW THEREFORE, the Parties hereby have reached the following agreement upon
friendly consultations:


Article 1.
Each of the Grantors hereby agrees to irrevocably appoint the persons designated
by Party B with the exclusive right to exercise, on his behalf, all of his
Voting Rights in accordance with the laws and Opco’s Articles of Association,
including but not limited to the rights to sell or transfer all or any of his
shares of Opco, and to appoint and elect the directors and Chairman as the
authorized legal representative of Opco.
Article 2.
The persons designated by Party B shall be the full board of Party B (the “Proxy
Holders”). All Parties agree that all directors of Opco shall be nominated and
appointed by the Proxy Holders according to the direction of Party B.
Article 3.
Party B agrees to designate such Proxy Holders pursuant to Article 1 of this
Agreement, who shall represent each of the Grantors to exercise his Voting
Rights pursuant to this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
Article 4.
All Parties to this Agreement hereby acknowledge that, regardless of any change
in the shares of Opco, Each of the Grantors shall appoint the person designated
by Party B with all Voting Rights. All Parties to this Agreement agree, Party A,
can not transfer his shares (the “Transferor”) of Opco to any individual or
company other than Party B or the individuals or entities designated by Party B.
   
Article 5.
Each of the Grantors hereby acknowledges that he/she will withdraw the
appointment of the persons designated by Party B if Party B change such
designated person and reappoint the substituted persons designated by Party B as
the new Proxy Holders to exercise his/her Voting Rights at the shareholder’s
meeting of Opco.
   
Article 6.
All authorizations made under this Agreement shall be conclusive and binding
upon the Grantors and each and every act and thing effected by the Proxy Holders
pursuant hereto shall be as good, valid and effectual as if the same had been
done by the Grantors. The Grantors hereby irrevocably and unconditionally
undertake at all times hereafter to ratify and confirm whatsoever the Proxy
Holders shall lawfully do or cause to be done by virtue of all such
authorizations conferred by this Agreement.
   
Article 7.
The Grantors hereby irrevocably and unconditionally undertake at all times to
indemnify and keep indemnified each of the Proxy Holders against any and all
actions, proceedings, claims, costs, expenses and liabilities whatsoever arising
from the exercise or purported exercise of any of the powers conferred or
purported to be conferred by this Agreement.
   
Article 8.
This Agreement has been duly executed by the parties’ authorized representatives
as of the date first set forth above and shall become effective upon execution.
   
Article 9.
This Agreement shall not be terminated prior to the completion of acquisition of
all of the shares in, or all assets or business of, Opco by Party B;
   
Article 10.
Any amendment and termination of this Agreement shall be in written and agreed
upon by the Parties.
   
Article 11.
The conclusion, validity, interpretation, and performance of this Agreement and
the settlement of any disputes arising out of this Agreement shall be governed
by the laws and regulations of the People’s Republic of China.


 
3

--------------------------------------------------------------------------------

 
 
Article 12.
The Parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days after
such dispute is raised, each party can submit such matter to China International
Economic and Trade Arbitration Commission (the “CIETAC”) in Beijing in
accordance with its rules then in effect. The arbitration shall take place in
Beijing. The arbitration award shall be final, conclusive and binding upon both
parties.
   
Article 13.
This Agreement is executed in both Chinese and English in 3 copies and each
original copy has the same legal effect. Both the English version and Chinese
version shall have the same effect.
 
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 
 
 
 
 
 


 
4

--------------------------------------------------------------------------------

 
 
Appendix A


1.
Bi Liping, a citizen of PRC with ID Card number of 130503197505060023, owns 85%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
   
2.
Guo Jianfei, a citizen of PRC with ID Card number of 130503197310310010, owns 5%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
   
3.
Guo Jianhe, a citizen of PRC with ID Card number of 130503197109110017, owns 3%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
   
4.
Li Liying, a citizen of PRC with ID Card number of 130502197102060049, owns 2%
shares of Hebei Zhongding Real Estate Development Co., Ltd.;
   
5.
Zhao Li, a citizen of PRC with ID Card number of 130503690809002, owns 5% shares
of Hebei Zhongding Real Estate Development Co., Ltd.


 
5

--------------------------------------------------------------------------------

 
 
[ex10-7.jpg]

 
6

--------------------------------------------------------------------------------

 